Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

            The amendment filed on 7/11/2022 has been entered.

Claim Objection 
Claims 1 and 3-12 are objected to because of the following informalities:
(1)  In claim 1, line 1, “string trimmers” should read --a string trimmer--.
(2) In claim 1, line 5, it appears “and cause” should read --and causes-- (i.e. each of which is configured … and causes).
(3) In claim 3, line 3, “each another” should read --each other--. 
(4) In claim 4, lines 4-5, “one another” should read --each other--. 
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.       Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 1, line 1, it is not understood what it is meant by “using at least one line portion”.  Using at least one line portion for what?  Is the limitation a method step?  Is at least one line portion a part of the claimed rotary head?  
          (2) In claim 1, line 4, “each of which” is indefinite when “one or more return areas or means” cited at lines 3-4 of the claim is “one return area or means”.  It is suggested “one or more return areas or means” be changed to --a plurality of return areas or means--.    
          (3) In claim 1, line 4, “a respective line portion” is vague.  A respective line portion of what?  Is “a respective line portion” in addition to “at least one line portion” cited at line 1 of the claim?   Is a respective line portion a part of the claimed rotary head?
          (4) In claim 1, line 5, “a plurality of consecutive curves” is vague.  A plurality of consecutive curves of what?             (5) In claim 1, lines 6 and 8, “said line portion” is indefinite.  Does it refer to the one cited at line 1 or at line 4 of the claim?
          (6) In claim 1, line 7, “each return area or means” is vague and indefinite.  The phrase should read --each of the return areas or means--.     
          (7) In claim 1, line 9, “a return area or means” is vague and indefinite.  Is it in addition to “one or more return areas or means” cited at lines 3-4 of the claim?  
         (8) In claim 3, “at least two said return areas or means of the rotary body are obtained on two respective planes perpendicular to each another” does not agree with Fig.7.  As shown in the figure, it is the consecutive curves that are obtained on two respective planes.  Note original claim 3.  Also, “two respective planes” is vague and indefinite.    
          (9) In claim 4, lines 2-3, “each path” is indefinite when “one or more paths” cited at lines 1-2 of the claim is “one path”.  It is suggested “one or more paths” be changed to --a plurality of paths--.    
          (10) In claim 4, line 2, “a respective line portion” is vague.  Is it in addition to “at least one line portion” and “a respective line portion” cited at lines 1 and 4 of claim 1?
          (11) In claim 6, line 2, “an upper channel” and “a lower channel” are vague and indefinite.  Are they in addition to “a pair of channels” cited at line 3 of claim 4?  It is suggested “a pair of channels” be changed to --an upper channel and a lower channel--. 
          (12) In claim 10, line 3, “each recess” is vague unless “at least one recess” cited at line 10 of the clam read --a plurality of recesses--. 
          (13) In claim 10, line 4, “a recess” is vague and indefinite.  A recess of what?
          (14) In claim 10, line 5, “respective channels” and “a groove” are vague and indefinite because they are not positively defined.  “Respective channels” and “a groove” of what?  Note claim 4 recites channels and a groove.  
          (15) In claim 11, “the recess” and “said recess” are vague.  Are they in addition to “at least one recess” and “a recess” cited at lines 2 and 4, respectively, of claim 10?
          (16) In claim 11, line 2, “a first area” is vague and indefinite.  A first area of what?
          (17) In claim 11, line 5, “the return portion” has no antecedent basis.  Further, what is the difference between “the return portion” and “the return means” cited at line 5 of the claim?
         (18) In claim 12, line 2, “each of which” is indefinite when “one or more boards” cited at line 1 of the claim is “one board”.  It is suggested “one or more boards” be changed to --a plurality of boards--.    
          (19) In claim 12, line 4, “a respective channel” is vague and indefinite.  Is it in addition to “respective channels” cited at line 5 of claim 10?
         (20) In claim 12, line 5, “each board” should read --each said board--.  Note line 3 of the claim.    
        (21) In claim 12, line 6, “a bottom surface” is vague and should read --a bottom surface of the recess--.

Indication of Allowable Subject Matter
1.      Claims 1 and 3-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
2.      Claim 1 as amended requiring “wherein said side wall is parallel to the rotation axis” defines over the Fogle reference (U.S. Patent Application Publication No. 2002/0073556).  In Fogle, the side wall (i.e. the top/horizontal side wall) along which each of the return areas or means (64,68) arranged is “perpendicular to” rather than “parallel to” the rotation axis (extending through aperture 32, see Fig.5).  

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724